Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Continued Examination Under 37 CFR 1.114
1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 5, 2021, has been entered.  

2.         The amendment filed March 4, 2021, is acknowledged and has been entered.  Claims 48-49, 55-56 and 69-70 have been amended.   


3.         Claims 48-61 and 69-74 are pending in the application and are under examination.  The elected invention is Group I.  Applicant has further elected compounds as set forth in Formula I as follows:

    PNG
    media_image1.png
    255
    538
    media_image1.png
    Greyscale
 with the specific species of (ethane-1,2-diylbis(oxy))bis(ethane-2,1-diyl)bis(bis(thiophen-2-ylmethyl)carbamate) for examination.

Grounds of Rejection Withdrawn

4.	The previous grounds of rejection have been withdrawn in view of the new grounds of rejection set forth below.

New Grounds of Rejection 
Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:

1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.


6.	Claims 48-61 and 69-74 are rejected under 35 U.S.C. 103 as being unpatentable over Hershkovitz et al (CDI, Volume 2010, Article ID 260267:1-11), Owaga et al (CR, 57:2216-2222, 1997), Biediger et al (WO 2012/068251 A2, IDS), Vanderslice et al (JBC, 288(27):1914-19428, 2013, IDS) and Luongo et al (JI, 11(4):353-358, 2014).
Hershkovitz et al teach that adoptive cell transfer of Tumor-Infiltrating Lymphocytes (TILs) is based on the ex vivo expansion and activation of tumor-specific T lymphocytes extracted from the tumor and which are administratered back to the patient and that further improvement of adoptive cell transfer depends on new investigations which seek higher TIL quality (see abstract and pages 7-8). Hershkovitz et al teach using IL-2 in the media as a T cell growth factor to expand T lymphocytes, including TILs and that while patients have naturally occurring TILs, these TILs fail to destroy the tumor as they are outnumbered, not fully activated or suppressed (see page 2). Hershkovitz et al teach various tumor specific T cell compositions including T cells isolated from tumors and activated by tumor antigens and expanded ex 
Owaga et al teach that T cells can be induced to migrate and adhere to tumor sites through very late antigen-4 (Integrin α4β1) pathway induction using IL-12, that the in vivo acquisition of such a capacity correlates with the induction of tumor regression and that very late antigen-4 (Integrin α4β1) is an adhesion molecule expressed on T cells (see abstract and page 2220, left column).
Biediger et al teach making compositions of integrin expressing effector cells, and the integrin α4β1 agonist 3-oxo-1-(2-thienyl)-2-(2-thienylmethyl)-4, 7, 10-trioxa-2-azadodecan-12-yl bis(2-thienylmethyl)carbamate, in order to enhance binding, such that the amount of the compound would be considered an effective amount (see entire document, abstract pages 15, 25, 45, claims and examples).  Biediger et al teach that the compound can be in compositions with isotonic agents such that the composition would comprise an isotonic medium (see page 95).  Biediger et al teach treating integrin-expressing cells in vitro with such an integrin agonist to enhance retention of exogenously-introduced cells at an in vivo target site (see pages 27 and 36 and claim 29) Biediger et al teach that the compounds can be at concentrations of about 100 nM (see page 35), which meets the limitation of less than 300 μM or less than 100 nM instantly claimed.  Biediger et al teach that integrins are involved in homing, cell migration, proliferation and survival (see pages 2 and 36).
The compound (3-oxo-1-(2-thienyl)-2-(2-thienylmethyl)-4, 7, 10-trioxa-2-azadodecan-12-yl bis(2-thienylmethyl)carbamate has the following structure:

    PNG
    media_image2.png
    397
    831
    media_image2.png
    Greyscale
.  

	Vanderslice et al teach using THI0019, which is structurally related to the above structure, as an integrin very late antigen-4 (Integrin α4β1) agonist in compositions further comprising Jurkat T cells, wherein the THI0019 is at a concentration of 10 nM (see entire document, pages 19421, 19243 and Figures 1 and 8). Vanderslice et al teach that VLA-4 plays a key role in homing of integrin-expressing cells and that THI0019 enhanced rolling, spreading, adhesion and migration of integrin-expressing cells (see e.g., page 19423). Vanderslice et al teach that THI0019 is synergistic with two other known integrin α4β1 activators, Mn2+ and mAb TS2/16, wherein the composition comprises MgCL2 and MnCl2 (see pages 19420 and 19424). Vanderslice et al teach that this synergy has the advantage of allowing for the potential of combination therapy and that large scale production of a low molecular weight small molecule is likely to be less expensive than the production of biologic agents.
Luongo et al teach that the Jurkat T cell line has long been used as a human T-cell model and Jurkat cells have been particularly useful for assessing IL-2 T cell activation (see page 355, right column).

In this case, it would have been prima facie obvious to one of ordinary skill in the art at the time the claimed invention was made to make compositions encompassed by the claims comprising tumor infiltrating lymphocytes (TIL) isolated from tumors and activated by a cognate tumor antigen in compositions with 3-oxo-1-(2-thienyl)-2-(2-thienylmethyl)-4, 7, 10-trioxa-2-azadodecan-12-yl bis(2-thienylmethyl)carbamate and/or THI0019, wherein the integrin agonist is at a concentration of 10 nM or 100 nM.  One of skill in the art would have been motivated to make such compositions in order to test the compositions for enhanced movement into tumors and adhesion in the tumors  as the prior art recognized that tumor infiltrating lymphocytes isolated from tumors and activated by a cognate tumor antigen were promising compositions for treating cancer, but the TILs needed to be expanded and activated to better treat the cancer as evidenced by Hershkovitz et al and Owaga et al.  Hershkovitz et al teach that expansion protocols should be examined or modified to identify improvements while Owaga et al teach that T cells can be induced to migrate to tumor sites through a very late antigen-4 (Integrin α4β1) pathway induction, so one of skill in the art would have been motivated to add 3-oxo-1-(2-thienyl)-2-(2-thienylmethyl)-4, 7, 10-trioxa-2-azadodecan-12-yl bis(2-thienylmethyl)carbamate and/or THI0019 which were known in the art to be very late antigen-4 (Integrin α4β1) small molecule agonists to determine the effectiveness of these small molecules to activate T cells, such as TILs for treating cancer.  
Similarly, buffers comprising MgCL2 and MnCl2 were taught by Vanderslice to be used in such T cell compositions, and that THI0019 is synergistic with two other known integrin α4β1 activators, Mn2+ and mAb TS2/16, such that one would have been motivated to include MgCL2 and MnCl2 in the compositions which also would necessarily comprise water to further determine any synergistic effect on T cell activation. 
It is further noted that the claims now recite that composition has enhanced homing, infiltrating and penetrating solid tumor stroma resulting in increased elimination of solid tumor cells.   As the rejection is under 103, the prior art could not test the suggested composition for these properties.  However, the prior art recognized that the agonist used would enhance homing, migration and spreading of integrin expressing cells, while TIL cells cause tumor regression, so one of skill in the art would have expected treating such TIL cells with the claimed integrin agonist would give the effector cells such properties.
As set forth in the Supreme Court decision in KSR International Co. v. Teleflex Inc. 82 USPQ2d 1385 (2007):
“A person of ordinary skill in the art is also a person of ordinary creativity, not an automaton.”KSR, 550 U.S. at ___, 82 USPQ2d at 1397. “[I]n many cases a person of ordinary skill will be able to fit the teachings of multiple patents together like pieces of a puzzle.”Id. Office personnel may also take into account “the inferences and creative steps that a person of ordinary skill in the art would employ.”Id. at 
"The test of obviousness is not express suggestion of the claimed invention in any or all of the references but rather what the references taken collectively would suggest to those of ordinary skill in the art presumed to be familiar with them." See In re Rosselet, 146 USPQ 183, 186 (CCPA 1965). 
"There is no requirement (under 35 USC 103(a)) that the prior art contain an express suggestion to combine known elements to achieve the claimed invention. Rather, the suggestion to combine may come from the prior art, as filtered through the knowledge of one skilled in the art." Motorola, Inc. v. lnterdiqital Tech. Corp., 43 USPQ2d 1481, 1489 (Fed. Cir. 1997). 
An obviousness determination is not the result of a rigid formula disassociated from the consideration of the facts of a case. Indeed, the common sense of those skilled in the art demonstrates why some combinations would have been obvious where others would not. See KSR Int'l Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007) ("The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results."). 
  In this case, based on the well-established knowledge in the art that tumor infiltrating lymphocytes (TIL) isolated from tumors and activated by a cognate tumor antigen can be used in adoptive t cell therapy and that these therapies need to be improved and require expanded and activated T cells, one of skill in the art would have looked at art known molecules that would be expected to activate T cells such as very late antigen-4 (Integrin α4β1) agonists of Biediger et al and/or Vanderslice to include them in the compositions of T cells known in the art for use in adoptive t cell therapy.  Here there was known work in the field of activating integrin expressing cells using a known T cell model (Jurkat cells) that would have been reasonably expected to therefore, to be used in compositions of tumor infiltrating lymphocytes (TIL) isolated from tumors and activated by a cognate tumor antigen.  Furthermore, the art taught advantages in using small molecules over or in combination with biologics, such that there was additional motivation to include 3-oxo-1-(2-thienyl)-2-(2-thienylmethyl)-4, 7, 10-trioxa-2-azadodecan-12-yl bis(2-thienylmethyl)carbamate and/or THI0019 in such compositions, either to replace IL-2 or IL-12 or in combination with IL-2 and/or IL-12.
Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references.

Response to Arguments

	While this is a new ground of rejection, Applicant’s response will be addressed as the rejection includes Biediger et al and Vanderslice et al.

In the response, Applicant submits that: 
“for over two years, extraordinary artisans did not recognize that the integrin agonists
including Biediger integrin agonists in combination with treated and/or untreated effector cells
would be capable of enhancing anti-cancer therapies especially solid tumor therapies.

This lack by extraordinary artisans to realize or recognize that integrin activators or
agonists in combination with treated and/or untreated effector cells would be capable of
enhancing anti-cancer therapies especially solid tumor therapies clearly supports and
underscores the non-obviousness of the present claims to ordinary artisans in the art.

As stated above, Biediger or Vanderslice or any combination of these two references did
not disclose or even suggest that integrin agonists in combination with treated and/or untreated
effector cells would be capable of enhancing anti-cancer therapies especially solid tumor therapies.”

This argument is not found persuasive as Biediger teach the agonists can be used with any integrin expressing cells.  As they and Vanderslice further mention that Jurkat T cells could be used, which is a model for T cell activation (see page 38 of Biediger), there is direct evidence that the compounds could be used as integrin agonists for T cells, including TILs.   As set forth in Vanderslice et al, Biediger and Vanderslice are members of the Department of Molecular Cardiology in the Texas Heart so they were not studying cancer treatments and would not have been expected to talk about using TILs to treat cancer.
Applicant further argues that there are unexpected results as integrin antagonists had been used to treat tumors to prevent tumor migration, while integrin agonists may lead to development and progression of cancer.  A declaration by Dr. Marathi was also filed that states it was unexpected that AEC2 has single molecule anti-solid tumor activity.
In response, there is insufficient evidence that the claimed agonists would be expected to lead to development and progression of cancer at the claimed concentrations. Notably, Vanderslice et al teach that the integrin agonist binds to the subunit interface, inducing ligand binding with displacement of the compound (see abstract and conclusion).   There is no evidence that the compound need be at a high 
Then with respect to the declaration of Dr. Marathi, it is noted that the claims are not drawn to methods of treating solid tumors with AEC2 as a single agent.  Therefore, there is no clear nexus between the alleged unexpected results and which is commensurate in scope to the claimed invention.

Conclusion
8.	No claim is allowed.

9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brad Duffy whose telephone number is (571) 272-9935.  The examiner can normally be reached on Monday through Friday. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Julie Wu can be reached on (571) 272-5205.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 

Respectfully,						
Brad Duffy						
571-272-9935

/Brad Duffy/
Primary Examiner, Art Unit 1643
March 18, 2022